DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442.
Regarding claim 1, Monk discloses a data center comprising: a first container (20), disposed within the first container are: at least one cabinet with electronic equipment disposed therein; at least one cooling unit (Fig. 2); a hot aisle air space (aisle, paragraph 3), but does not disclose a heat shield, the heat shield positioned to establish a cold aisle air space on one side of the heat shield within the first container and the hot air space on the opposite side of the heat shield within the container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a hot air space would exist, as heat could be given off from the electrical equipment as 
Regarding claim 2, Monk discloses a data center, further comprising a second container (210), but does not specifically disclose it as having a power supply disposed therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the power source would be located outside of the first container, as Monk states that he utilizes an external power source (paragraph 24).
Regarding claim 3, Monk discloses a data center but does not specifically disclose wherein the power supply provides power to the at least one cooling unit and electronic equipment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that both the cooling unit and electronic equipment would need to be provided power for them to function.
Regarding claim 5, Monk discloses a data center wherein the first container comprises a plurality of panels comprising: a floor panel; a back panel; a front panel; a roof panel; and side panels (see Fig. 1, generally).  
Regarding claim 6, Monk discloses a data center wherein dimensions of the plurality of panels are configured for optimal storage within an airplane cargo space (depending on the size of the cargo space and the panels).    The phrase “configured for optimal storage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442 and Roy, U.S. Patent Application Publication 2018/0077819.
Regarding claim 4, the prior art discloses a data center having cooling units, but does not disclose specifically wherein each of the at least one cooling units comprise an evaporator, a condenser, and at least one fan.  Roy teaches air conditioning units comprising a condenser and evaporator and fan (paragraph 44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include these components for a compact and efficient air conditioning unit.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442 and Tabe, U.S. Patent Application Publication 2016/0029508.
Regarding claim 7, the prior art discloses a data center but does not disclose specifically disclose wherein the plurality of panels create an airtight seal around the at least one cabinet, the at least one cooling unit, the heat shield, the cold aisle air space, and the hot aisle air space.  Tabe teaches airtight panels utilized in a data center (paragraph 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the seals around the equipment as airtight seals to produce any leakage of air.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442, Tabe, U.S. Patent Application Publication 2016/0029508, and Roy, U.S. Patent Application Publication 2018/0077819.
Regarding claim 8, the prior art discloses a data center, but does not specifically disclose front and back panels each comprising a plurality of selectively openable louvers.  Roy teaches louvers used .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442, Tabe, U.S. Patent Application Publication 2016/0029508, Roy, U.S. Patent Application Publication 2018/0077819, and in further view of Monk, U.S. Patent Application Publication 2009/0301123 (‘123).
Regarding claim 9, the prior art discloses a data center, but does not specifically disclose wherein the cold aisle air space and the hot aisle air space each have at least one temperature sensor and at least one pressure sensor disposed therein.  Monk (‘123) teaches both sensors contained within (paragraphs 50 and 51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contain the sensors so as not to create a dangerous environment and because it is known in the art.
Regarding claim 10, the prior art, as modified, discloses a data center wherein the selectively openable louvers are configured to move from a closed position to an open position when either the at least one temperature sensor or the at least one pressure sensor read a value exceeding a predetermined threshold value (as they are louvers for ventilation, they are capable of opening and closing at a predetermined value).  The phrase “configured to move” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442 and Schmitt et al., U.S. Patent Application Publication 2016/0198592.
Regarding claim 11, the prior art discloses a data center wherein the first container comprises a plurality of panels comprising: a floor panel; a back panel; a front panel; a main roof panel substantially parallel to the floor panel (see Monk Fig. 1, generally); but does not disclose an angled roof panel disposed between the main roof panel and the front panel; and side panels.  Schmitt teaches an angled ceiling/roof member (see 180 and 410).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an angled rood panel to reduce the buildup of live loads such as rain and debris.
Regarding claim 12, Monk discloses a data center wherein dimensions of the plurality of panels are configured for optimal storage within an airplane cargo space (depending on the size of the cargo space and the panels).    The phrase “configured for optimal storage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442, Schmitt et al., U.S. Patent Application Publication 2016/0198592, and Tabe, U.S. Patent Application Publication 2016/0029508.
Regarding claim 13, the prior art discloses a data center but does not disclose specifically disclose wherein the plurality of panels create an airtight seal around the at least one cabinet, the at least one cooling unit, the heat shield, the cold aisle air space, and the hot aisle air space.  Tabe teaches airtight panels utilized in a data center (paragraph 30).  It would have been obvious to one having .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442, Schmitt et al., U.S. Patent Application Publication 2016/0198592, Tabe, U.S. Patent Application Publication 2016/0029508, and Roy, U.S. Patent Application Publication 2018/0077819.
Regarding claim 14, the prior art discloses a data center, but does not specifically disclose front and back panels each comprising a plurality of selectively openable louvers.  Roy teaches louvers used for ventilation in a data center (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize louvers in exterior panels to allow for ventilation when needed.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk et al., U.S. Patent Application Publication 2009/0301123 in view of Wei, U.S. Patent Application Publication 2012/0129442, Schmitt et al., U.S. Patent Application Publication 2016/0198592, Tabe, U.S. Patent Application Publication 2016/0029508, and Roy, U.S. Patent Application Publication 2018/0077819 and in further view of Monk, U.S. Patent Application Publication 2009/0301123 (‘123).
Regarding claim 15, the prior art discloses a data center, but does not specifically disclose wherein the cold aisle air space and the hot aisle air space each have at least one temperature sensor and at least one pressure sensor disposed therein.  Monk (‘123) teaches both sensors contained within (paragraphs 50 and 51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contain the sensors in each space so as not to create a dangerous environment and because it is known in the art.
Regarding claim 16, the prior art, as modified, discloses a data center wherein the selectively openable louvers are configured to move from a closed position to an open position when either the at .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy, U.S. Patent Application Publication 2018/0077819 in view of Wei, U.S. Patent Application Publication 2012/0129442.
regarding claim 17, Roy discloses a data center comprising: a storage unit (50), disposed within the storage unit are: a first container (212, 216, components 220A), disposed within the first container are: at least one cabinet (220A) with electronic equipment disposed therein; at least one cooling unit (fan system); a second container having a power supply disposed therein (248), the power supply providing power to the at least one cooling unit and electronic equipment; and storage unit air space (see Figs. 1C, 2, in general), but does not disclose a heat shield, the heat shield positioned to establish a cold aisle air space on one side of the heat shield within the first container and a hot aisle air space on the opposite side of the heat shield within the container.  Wei teaches a heat shield (242) utilized in a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a heat shield to further protect the cold air space from the heat given off by the electronic equipment.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy, U.S. Patent Application Publication 2018/0077819 in view of Wei, U.S. Patent Application Publication 2012/0129442 and Tabe, U.S. Patent Application Publication 2016/0029508.
Regarding claim 18, the prior art discloses a data center wherein the first container and second container each comprise a plurality of panels comprising: a floor panel; a back panel; a front panel; a roof panel; and side panels (see Roy Fig. 1, generally), but does not specifically disclose such that the plurality of panels create an airtight seal around the at least one cabinet, the at least one cooling unit, the heat shield, the cold aisle air space, and the hot aisle air space, and separates the cold aisle air space and the hot aisle air space from the storage unit air space.  Tabe teaches airtight panels utilized in a data center (paragraph 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the seals around the different areas of equipment as airtight seals to produce any leakage of air.
Regarding claim 19, the prior art discloses a data center but does not specifically disclose wherein the storage unit comprises an entry door and at least one selectively removable access panel.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that a door would need to be present for a user to access the rooms, and an access hatch would also be required to access specific equipment.
Regarding claim 20, Roy discloses a data center wherein the storage unit comprises a backup cooling unit (other of 240, see Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633